Citation Nr: 1224568	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  10-13 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a compensable disability evaluation for post surgical residuals of right submandibular gland excision other than scar.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to October 1988.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2011.  This matter was originally on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Anchorage, Alaska.

In July 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The Board denied a compensable evaluation for the Veteran's post surgical scar of right submandibular gland excision in November 2011.  That decision is final.  F the representative wishes to raise a new claim, they are at liberty to file a claim with the AOJ.

In addition, the issue of entitlement to service connection for a dental condition as secondary to service-connected disability has also been raised by the record.  As noted in more detail below, the Veteran's dentist has indicated that a potentially serious consequence of the Veteran's dryness of the mouth related to the lack of salivary flow from removal of the submandibular glands is subsequent loss of teeth.  The record indicates that the Veteran has been shown to be missing numerous teeth.  As such, this issue is also referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran's residuals of right submandibular gland removal are manifested by mild xerostomia and subjective complaints of occasional difficulty swallowing and impaired ability to taste.  The record does not identify disfigurement, a functional impairment in speech or use of the tongue, or moderate dysphagia.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for residuals of right submandibular gland removal have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.21, 4.31, 4.87a, Diagnostic Code 6276 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Pursuant to the Board's November 2011 Remand, the Appeals Management Center (AMC) scheduled a VA oral examination to address the Veteran's complaints related to his service-connected residuals of right submandibular gland removal, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  A November 2008 letter fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  The November 2008 letter informed the Veteran of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The November 2008 letter specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in February 2009 and December 2011.  38 C.F.R. § 3.159(c)(4).  The December 2011 VA examiner addressed the Veteran's complaints related to his service-connected post surgical residuals of right submandibular gland excision other than scar in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The December 2011 VA examination report is thorough; thus this examination is adequate upon which to base a decision.

During this appeal period, a hearing was conducted by the undersigned.  The issues were clarified, it was established that there was no outstanding evidence and the possibility of another theory of entitlement was addressed.  Such actions supplement VCAA and complies with 38 C.F.R. § 3.103.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011). 

Initially, the Board notes that service connection for right submandibular salivary gland removal was established effective from November 1, 1988, and a noncompensable (zero percent) evaluation was assigned pursuant to Diagnostic Codes 6299-6276.

When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.  

In this case, the Veteran's service-connected residuals of right submandibular salivary gland removal were originally rated according to the analogous condition of complete loss of sense of taste pursuant to 38 C.F.R. § 4.87a Diagnostic Code 6276 which provides for a 10 percent disability evaluation.

Since an August 1991 rating decision, the Veteran's residuals of right submandibular salivary gland removal have been rated as noncompensably disabling pursuant to 38 U.S.C.A. § 4.118, Diagnostic Code 7800 for scars.  In this case, service connection for the Veteran's post surgical scar of right submandibular gland excision has been established and assigned a separate noncompensable evaluation.  In November 2011, the Board denied entitlement to an increased (compensable) disability evaluation for post surgical scar of the right submandibular gland excision.  Thus, this issue is no longer on appeal.  Therefore, the Board will consider residuals of right submandibular salivary gland removal without considering the scar.  

In addition, in support of his claim, the Veteran resubmitted a March 2007 letter from his dentist which states,

[The Veteran] has a history of surgical removal of both right and left Wharton's Ducts due to tumorous growths.  Lack of salivary flow from the submandibular glands has created a dry mouth condition for [the Veteran].  This has led to oral symptoms of pain and burning sensations in addition to the discomfort of dryness of the mucous membrane and tongue.  

A potentially serious consequence of Xerostoma (dryness of the mouth) is rampant caries and subsequent loss of teeth.  This can occur due to the significant increase in carious producing bacteria in the mouth from lack of salivary flow.

It is imperative that [the Veteran] be on a life-long regime of saliva substitute applications to decrease the symptoms of discomfort and prevent the inception of rampant caries. ...

The Board has referred the issue of entitlement to a dental disability as related to service-connected residuals of right submandibular salivary gland removal.  
Therefore, at this time, the Board will also not consider any dental problems as secondary to service-connected residuals of right submandibular salivary gland removal as proper development has not been accomplished to allow such consideration.

The Veteran underwent VA examination in February 2009.  At that time the Veteran complained of dry mouth.  The Veteran denied dental pain.  Physical examination of the Veteran revealed missing teeth #1, 16, 17, 18, 30, and 32.  Missing tooth #30 was replaced with a bridge from #29 to #31.  The Veteran demonstrated no limitation in range of motion of the mandible, and there was no loss of bone to the body of the mandible or maxilla.  Diagnosis was Xerostomia most probably due to medication.  The VA examiner noted that loss of submandibular gland may contribute to this condition.

The Veteran testified at the December 2011 Travel Board hearing that he had dry mouth, problems with his throat swelling up making him feel like he is swallowing his tongue, and problems with taste. 

The Veteran underwent VA examination in December 2012 at which time the Veteran presented a letter from a civilian dentist stating that both right and left Wharton's Ducts were removed and he has a reduced salivary flow creating symptoms of pain and burning sensations.  The Veteran also stated that occasionally he had some difficulty swallowing due to the dryness in his mouth.  The Veteran reported that at the time of the examination he had a dry mouth, altered taste, but no pain.  The Veteran reported that he used artificial saliva and drinks water frequently.

Physical examination demonstrated that the Veteran had a moist mouth with no caries.  He was missing teeth 1, 16, 17, and 32 (wisdom teeth) and teeth 18, 19, and 30.  Thirty was replaced by a 3-unit bridge.  The examiner noted that he witnessed flow of saliva from the Veteran's Parotid gland and indicated that there seemed to be an adequate amount of saliva.  The examiner noted that there was no limitation of movement of the Veteran's mouth, either right, left, or forward and that there was no limitation in opening.  The examiner stated that there was nothing on the radiograph that suggested any arthritis of the TM joints.

The Veteran was diagnosed as having dry mouth (mild xerostomia).

The Board finds that based upon the findings at the VA examinations, and a review of all medical records associated with the claims file, the Veteran does not have a complete loss of sense of taste.  At the December 2011 Travel Board hearing, the Veteran testified, "Sometimes I do, I can taste some foods.  And some foods I don't."  Therefore, the Veteran does not meet the requirement to be awarded a higher evaluation.  38 C.F.R. § 4.87b, Diagnostic Codes 6276.  As the evidence described above indicates, at no point during the appeal period has the Veteran experienced complete loss of taste such that a compensable rating would be warranted.   

The Board has considered whether a compensable evaluation is warranted under any other relevant diagnostic code.  As noted above, the Veteran's dentist has indicated that the Veteran has pain and burning sensations in addition to the discomfort of dryness of the mucous membrane and tongue.  

Diagnostic Code 7200 provides that mouth injuries are rated on the basis of resulting disfigurement and impairment of masticatory function.  Under Diagnostic Code 7202, loss of whole or part of the tongue with marked speech impairment warrants a 30 percent disability rating.  A 60 percent disability rating requires loss of whole or part of the tongue one-half or more.  A 100 percent disability rating requires loss of whole or part of tongue with inability to communicate by speech.  38 C.F.R. § 4.114, Diagnostic Code 7202 (2011).  

The VA examiners in February 2009 and December 2011 that assessed the Veteran's xerostomia did not report any interference with speech, use of the tongue, or any disfigurement.  The VA examiner in December 2011 noted that there seemed to be an adequate amount of saliva.  Therefore, the Veteran does not meet the requirement to be awarded a higher evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7202.  As the evidence described above indicates, at no point during the appeal period has the Veteran experienced loss of whole or part of the tongue such that a compensable rating would be warranted.       

The Board finds that it is appropriate to consider the Veteran's complaints of dysphagia as analogous to a stricture of the esophagus even though there is no actual stricture of the esophagus found on examination.  The symptoms of dysphagia are considered under Diagnostic Code 7203.  

Moderate stricture of the esophagus warrants a 30 percent disability rating.  Severe stricture of the esophagus that permits liquids only is rated as 50 percent disabling. A stricture of the esophagus permitting passage of liquids only with marked impairment of general health warrants an 80 percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7203 (2011).

However, there have been no complaints of moderate dysphagia which the Board could conclude as being analogous to a moderate stricture of the esophagus.  Although at the December 2011 Travel Board hearing the Veteran testified that his throat swells up which makes him feel like he is swallowing his tongue, the Veteran reported at the December 2011 VA examination that he occasionally has some difficulty swallowing due to the dryness in his mouth.  The Board cannot conclude that occasional difficulty with swallowing more nearly approximates moderate dysphagia or moderate stricture of the esophagus.  Accordingly, a compensable evaluation under Diagnostic Code 7203 is not warranted.   In reaching this determination, the Board has considered the appellant's testimony and pleadings.  Generally, the testimony is credible, thus warranting an examination.  However, the more probative and credible evidence consists of the examination report prepared by a skilled provider.

With regard to pain and burning sensations as noted by the Veteran's private dentist, on examination in February 2009 the Veteran denied dental pain; and on examination in December 2011, the Veteran denied pain.  Thus, although the Veteran may have been experiencing pain and burning sensations at the time that the letter by the private dentist was written in 2007, as pain has not been reported during VA examination in February 2009 or December 2011, consideration of diagnostic codes which provide higher evaluations based on any pain or burning sensations (including evaluations based on cranial nerve impairment) is not warranted.

In evaluating the evidence, the Board has applied the benefit of the doubt rule liberally but finds the probative evidence preponderates against an increased evaluation, as there does not appear to be a more applicable rating scheme that could provide a higher evaluation for the demonstrated symptomatology.  See 38 C.F.R. §§ 3.102, 3.103(a) (2011). 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected post surgical residuals of right submandibular glad excision other than scar present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).

The Veteran's complaints of impaired ability to taste, dry mouth, and resulting difficulty swallowing could be assigned a compensable disability evaluation if of adequate severity to cause complete loss of sense of taste under Diagnostic Code 6276 or moderate dysphagia under Diagnostic Code 7204.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU due to the Veteran's service-connected post surgical residuals of right submandibular glad excision other than scar.



ORDER

Entitlement to a compensable rating for post surgical residuals of right submandibular glad excision other than scar is denied.




____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


